                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

AMERICAN CONTRACTORS INDEMNITY
COMPANY,
                                                                         8:19CV07
                        Plaintiff,

        vs.                                                    ORDER TO SHOW CAUSE

SUPERIOR HEATING & COOLING, LLC, a
Nebraska limited liability company, and
DERRONE L. GREENE,

                        Defendants.


       Plaintiff filed this action on January 7, 2019, against Superior Heating and Cooling, LLC,
Jennifer Greene, and Derrone Greene. (Filing No. 1). Clerk’s entry of default was entered against
Superior Heating on July 15, 2019, (Filing No. 22), Plaintiff moved to voluntarily dismiss Jennifer
Greene as a defendant on October 25, 2019, (Filing No. 35), and on November 12, 2019, United
States District Court Judge Brian C. Buescher granted Derrone Greene’s suggestion of bankruptcy
and stayed the case as to Derrone Greene only, (Filing No. 39). Judge Buescher’s November 12,
2019, Order specified that “the action against defendant Superior Heating & Cooling, LLC remains
active and is not stayed.” (Filing No. 39). Since that date, Plaintiff has taken no further action in
this case. Pursuant to NECivR 41.2, “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.” Under the circumstances,


       IT IS ORDERED that Plaintiff is given until January 30, 2020, to show cause why this
case should not be dismissed as to defendant Superior Heating and Cooling, LLC for failure to
prosecute, in the absence of which Plaintiff’s claims against defendant Superior Heating and
Cooling, LLC may be dismissed without further notice.


       Dated this 16th day of January, 2020.
                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
